DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
YAKULIS et al., the closest prior art of record, fails to teach wherein the first component and the second component are mixed to form an extrusion comprising a cross-sectional profile. 
YAKULIS teaches a coating composition comprising a polyuria formed from a reaction mixture comprising: (a) a first component comprising an isocyanate, the first component comprising an isocyanate and (b) a second component comprising an amine, the second component (Abstract; [0010]). The first component (a), the isocyanate component can include oligomeric isocyanate including DESMODUR N 3200, DESMODUR N 3300, DESMODUR N 3400, DESMODUR XP 2410 and DESMODUR XP 2580 [0019-0025]. The second component (b), the amine component include aspartic ester functional amines such as DESMOPHEN NH1220, DESMOPHEN NH 1420, and DESMOPHEN NH 150 [0031-0034]. The first component (a) and second component (b) of the YAKULIS are the same as the present invention, see present specification pp. 22-24 on Table 2. However, YAKULIS is silent to the first component and the second component are mixed to form an extrusion comprising a cross-sectional profile. Therefore, YAKULIS fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765